PER CURIAM.
Affirmed on authority of Shaw v. General Motors Corp., 503 So.2d 362 (Fla. 3d DCA 1987). We certify the same questions:
(1) Whether the legislative amendment of section 95.031(2), Florida Statutes (1983), abolishing the statute of repose in product liability actions, should be construed to operate retrospectively as to a cause of action which accrued before the effective date of the amendment.
(2) If not, whether the decision of Pullum v. Cincinnati, Inc., 476 So.2d 657 (Fla.1985), appeal dismissed, — U.S. —, 106 S.Ct. 1626, 90 L.Ed.2d 174 (1986), which overruled Battilla v. Allis Chalmers Mfg. Co., 392 So.2d 874 (Fla.1980), applies so as to bar a cause of action that accrued after the Battilla decision but before the Pullum decision.
We need not reach the remaining issues.